SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

17
CA 16-01028
PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, CARNI, AND LINDLEY, JJ.


JAMES SAVAGE, PLAINTIFF-APPELLANT,

                      V                                             ORDER

EDWARD D. HANCOCK, DEFENDANT-RESPONDENT,
LOURDES MARCIAL, ET AL., DEFENDANTS.


MORRIS & MORRIS, ROCHESTER (DEBORAH M. FIELD OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

PETRONE & PETRONE, P.C., UTICA (MARK J. HALPIN OF COUNSEL), FOR
DEFENDANT-RESPONDENT.

LOURDES MARCIAL, DEFENDANT PRO SE.


     Appeal from an order of the Supreme Court, Monroe County (William
K. Taylor, J.), entered February 24, 2016. The order denied the
motion of plaintiff for partial summary judgment on liability pursuant
to Labor Law § 240 (1) against defendant Edward D. Hancock.

     Now, upon the stipulation of discontinuance signed by defendant
Lourdes Marcial on November 1, 2016, and by the attorneys for the
parties on October 26 and 31, 2016, and filed in the Monroe County
Clerk’s Office on November 22, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    February 3, 2017                    Frances E. Cafarell
                                                Clerk of the Court